Name: Commission Directive 92/113/EEC of 16 December 1992 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: agricultural activity;  food technology;  chemistry
 Date Published: 1993-01-25

 Avis juridique important|31992L0113Commission Directive 92/113/EEC of 16 December 1992 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 016 , 25/01/1993 P. 0002 - 0003 Finnish special edition: Chapter 13 Volume 22 P. 0217 Swedish special edition: Chapter 13 Volume 22 P. 0217 COMMISSION DIRECTIVE 92/113/EEC of 16 December 1992 amending Council Directive 70/524/EEC concerning additives in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 92/99/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes have been codified by Commission Directive 91/248/EEC (3); Whereas the use of the preservative methylpropionic acid has been widely tested in certain Member States; whereas, on the basis of experience gained, it appears that this new use can be authorized throughout the Community; Whereas it is advisable to provide specific provisions concerning the addition of iodine in feedingstuffs in order to prevent unfavourable effects for certain species; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 30 June 1993 at the latest. They shall immediately inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 16 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 350, 1. 12. 1992, p. 83. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX 1. In Part G 'Preservatives', the following item is added: "" ID="1">E 285> ID="2">Methylpropionic acid> ID="3">C4H8O2> ID="4">Ruminants, at the beginning of rumination> ID="5">-> ID="6">1 000> ID="7">4 000> ID="8">- ">2. In Part I 'Trace elements' item E 2 'lodine-I' is replaced by the following item: "" ID="1">E 2> ID="2">Iodine-I> ID="3">Calcium iodate, hexahydrate Calcium iodate, anhydrous Sodium iodide Potassium iodide> ID="4">Ca(IO3)2.6H2O Ca(IO3)2 NaI KI> ID="5">Equines: 4 (total) Other species or categories of animal: 40 (Total)> ID="6">- - - - ">